DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vovan et al. (US-20060278652-A1) in view of Nordland (US-7124910-B2).
Vovan discloses a tamper-evident container (10), comprising: a container body (12) having a first hollow convex loop (60) on a periphery of an opening thereof; and a lid (16) having a second hollow convex loop (50) and a force application structure (30), wherein the second hollow convex loop is used to engage with the first hollow convex loop (Fig. 4), and a loop-shaped breakable line (26) is provided on a loop-shaped top surface of the second hollow convex loop (Fig. 2); wherein, when in a normal opening operation, the force application structure is used for a user to apply a longitudinal force of pull or press thereon to break the loop-shaped breakable line, so that an area enclosed by the loop-shaped breakable line can be removed from the lid; and when an illegitimate user applies a lifting force on any local area of the second hollow convex loop of the lid to make the local area moving upward with a displacement exceeding a threshold, a corresponding local area of the loop-shaped breakable line will be broken to show that the tamper-evident container has been tampered with (Fig. 5), wherein the lid and body are made of transparent plastic (par. 17), and the container body has a shape of a polygon (Fig. 1).
Vovan fails to teach wherein the force application structure is located in an area surrounded by the second hollow convex loop.
Nordland teaches that it is known in the art to manufacture a body and lid with a force application structure (82) located in an area surrounded by a convex loop (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid of Vovan with the force application structure taught by Nordland, in order to limit the container components to the size of the body profile and since such a modification would be a simple substitution of one known element for another to achieve a predictable result.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733